Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Objections
2.	Claims 5, 12, 14 and 20 are objected to because of the following informalities:  
As per Claims 5 and 14, they recite the limitation “the scriber” in line 1 which is unclear what the limitation refers. Is it “first scriber” recited in Claim 4 and 13?
As per Claim 12, it recites the limitation “subscriber” in lin e4 which would be better as “subscriber; and”.
As per Claim 20, it recites the limitation “at least the first event data” in line 2 which would be better as “at least a first event data”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. 	Claims 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 and 21 of copending Application No. 17,156,301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims in the instant invention are broader and are anticipated by Claims of copending Application No. 17,156,301 so constitutes an obvious variation. Also it would be obvious to claim a program off the apparatus.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant Invention
Copending Application 17,156,301
16. A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 

collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system; and 

streaming categorized event data over a plurality of channels to a plurality of subscribers, by way of a publish/subscription mechanism, such that selected event data from among the plurality of event data is forwarded to a first set of subscribers from among the plurality of subscribers over the plurality of channels.17. The computer program product of claim 16, wherein in response to delivery of the selected event data to the first set of subscribers, at least the first set of subscribers is configured to detect one or more triggering events from the selected event data forwarded to the first set of subscribers and 

to invoke a process to perform a first set of actions based on the one or more triggering events, wherein the first set of actions comprises at least one of: generating a sensory notification based on analysis of event data associated with the one or more triggering events; or 
performing a detailed analysis of event data associated with the one or more triggering events that is more resource-intensive or more comprehensive than an analysis performe on the event data prior to detecting the one or more triggering events. 


16. A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system; and 

streaming categorized event data over a plurality of channels to a plurality of subscribers, by way of a publish/subscription mechanism, such that selected event data from among the plurality of event data is forwarded to a first set of subscribers from among the plurality of subscribers over the plurality of channels.17. The computer program product of claim 16, wherein in response to delivery of the selected event data to the first set of subscribers, at least the first set of subscribers is configured to detect one or more triggering events from the selected event data forwarded to the first set of subscribers and 
to invoke a process to perform a first set of actions based on the one or more triggering events, wherein the first set of actions comprises at least one of: generating a sensory notification based on analysis of event data associated with the one or more triggering events; or 
performing a detailed analysis of event data associated with the one or more triggering events that is more resource-intensive or more comprehensive than an analysis performe on the event data prior to detecting the one or more triggering events. 

16. (Currently Amended) A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system, the collecting being in real-time or near real-time; 
streaming, in real-time or near real-time, categorized event data over a plurality of channels to a plurality of subscribers, the streaming being by way of a publish mechanism, such that selected event data from among the plurality of event data is received by a first set of subscribers from among the plurality of subscribers over the plurality of channels; 



detecting, by at least the first set of subscribers, one or more triggering events from the selected event data received by the first set of subscribers; and 
invoking a process to perform a first set of actions based on the one or more triggering events, wherein the first set of actions comprises at least one of: 
generating a sensory notification based on analysis of event data associated with the one or more triggering events; and 2Application No.: Not Yet AssignedDocket No.: 054874-436D01US Preliminary Amendment 
performing a detailed analysis of event data associated with the one or more triggering events that is more resource-intensive or more comprehensive than an analysis performed on the event data prior to detecting the one or more triggering events.

 26. (New) A system comprising: at least one processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system, the collecting being in real-time or near real-time; 
streaming, in real-time or near real-time, categorized event data over a plurality of channels to a plurality of subscribers, the streaming being by way of a publish and subscribe 5Application No.: Not Yet AssignedDocket No.: 054874-436D01US Preliminary Amendment mechanism, such that selected event data from among the plurality of event data is received by a first set of subscribers from among the plurality of subscribers over the plurality of channels; 


detecting, by at least the first set of subscribers, one or more triggering events from the selected event data received by the first set of subscribers; and 
invoking a process to perform a first set of actions based on the one or more triggering events, wherein the first set of actions comprises at least one of: 
generating a sensory notification based on analysis of event data associated with the one or more triggering events; and 
performing a detailed analysis of event data associated with the one or more triggering events that is more resource-intensive or more comprehensive than an analysis performed on the event data prior to detecting the one or more triggering events.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claims 1 and 11, they recite the limitation “publishing the event data” in line 14 (Claim 1) and line 18 (Claim 11) which is unclear what the limitation refers. Is it referring to “the event data with a time line” in line 11 (Claim 1)  and in line 15 (Claim 11), “the event data … classified” in line 9 (Claim 1) an din line 13 (Claim 11), “the clustered event data” in line 8 (Claim 1) and in line 12 (Claim 11), or collected “event data” in line 5 (Claim 1) and in line 6 (Claim 11)?
As per Claims 3 and 12, they recite the limitation “a higher level of detail or at a higher level of accuracy” which is indefinite and unclear what the limitation refers.
As per Claim 17, it recites the limitation “more resource-intensive or more comprehensive” which is indefinite and unclear what the limitation refers.
As per Claim 17, it recites the limitation “an analysis performed on the event data” in line 9-10 which is unclear what the limitation “the event data” refers. Is it “the selected data” in line 1-2 (Claim 17), “a plurality of event data generated by a plurality of sensors” in line 4 (Claim 16), “categorized event data” in line 6 (Claim 16)?
As per Claim 18, it recites the limitation “the event data” in line 1 which is unclear what event data it is referring. Is it collected “a plurality of event data generated by a plurality of sensors” in line 4 (Claim 16), “categorized event data” in line 6 (Claim 16), “selected event data” in line 7 (Claim 6), or “event data associated with the one or more triggering events” in line 6-7 (Claim 17)?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-5, 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (“Situation-Aware IoT Service Coordination Using the Event-Driven SOA Paradigm”).
	As per Claim 1 and 11, Cheng et al. teaches a computer-implemented method/system (Fig. 1, Abstract) comprising: 
collecting event data produced by one or more event monitors in operational relationship with one or more elements of an event-producing system (left column on Pg 352 “The situational event processing module receives and processes the original sensor-monitored data stream,”), wherein at least one of the one or more elements generates a plurality of events (“Sensors and other electronic devices used for underground environmental monitoring should have the capacity for rapid and flexible deployment.” on Pg 351; left column on Pg 352 “The situational event processing module receives and processes the original sensor-monitored data stream,”); 
clustering the event data into one or more groups (left column on Pg 352 “The situational event processing module … builds a model for each event,”, right column “Event and Situation Model”), according to one or more event attributes, the event data being selectively transmittable to one or more subscribers, by way of the one or more subscribers subscribing to one or more channels associated with the one or more groups (“Publish/Subscribe module” on Pg 352; “a situational event is created from basic events or other complex events via calculation or combination. An operator or event relation pattern that is used to define an event relation profile may apply to a single event or multiple events.” on Pg 353; left column on Pg 357); 
implementing a publication mechanism (“Publish/Subscribe module” on Pg 352, left column on Pg 357) to classify the clustered event data into the one or more channels, the event data associated with at least one attribute being classified for transmission over at least one of the one or more channels (“The situational event processing module… executes querying and filtering in accordance with a user-defined query rule;” left column on Pg 352“A publisher or subscriber connects to an event broker in the unified message space and publishes or subscribes to an event of interest via this broker …Likewise, when a broker receives a published event from a client, it forwards the event, via the message distribution network, to brokers that match the subscription. Then, these brokers deliver the event to interested subscribers.” right column on Pg 357); 
associating the event data with a timeline such that the event data classified for transmission over the one or more channels is manageable according to selected time intervals (Pg 353-354, “a situational event is created from basic events or other complex events via calculation or combination … Unary Patterns, N-nary Patterns”, “identifying events that satisfy a sequential relation…we define an event profile in a certain period T…determine which specific group of events is a better match to the event profile’s definition); and 
publishing the event data to the one or more subscribers in accordance with subscription rules defined for the one or more channels (“The situational event processing module...publishes events that match the rule with a predefined subject to the Publish/Subscribe (Pub/Sub) module.” Left column on Pg 352).
As per Claim 2, Cheng et al. teaches further comprising delivering first event data from among a plurality of event data published over a first channel to at least a first subscriber, the first subscriber being configured to take a first action based on at least the first event data indicating occurrence of a first event (“The Pub/Sub module acts as a broker between the situational event’s publisher and the relevant subscribers in the system” on Pg 352; “to determine which specific group of events is a better match to the event profile’s definition, for event instance selection…when there are multiple matching event instances, only the first occurring event instance is chosen.” On Page 354; left column on Pg 357: “selecting matching event instance” and detect “situational event” corresponds to “first action”).
As per Claim 3, Cheng et al. teaches wherein the first event is associated with one or more event attributes that, when detected, invoke a process for analyzing the event data collected during a first time interval with a higher level of detail or at a higher level of accuracy (section C Pg 354-355 “The primary design principle of automaton-based detection is to construct corresponding automata for each composite event profile and to obtain the corresponding state set and transition set, the corresponding input event domain for each state, and the corresponding event domain for each transition; then, when a primitive event arrives, these constraints are used for matching. If an acceptable state without an outward transition is eventually reached, then a successful match is obtained, and a composite event is successfully detected. …rule-based automata can be used to identify a specific situation,”; “reasonable detection of complex pattern obtained by comparing these multiple sensor events” right column on Pg 351).
As per Claim 4 and 13, Cheng et al. teaches wherein the first subscriber is configured to take the first action, in response to determining that the first event data was generated or collected during a predetermined time interval (section C Pg 354-355 “automaton-based situational event detection method is proposed…The primary design principle of automaton-based detection is to construct corresponding automata for each composite event profile and to obtain the corresponding state set and transition set, the corresponding input event domain for each state, and the corresponding event domain for each transition; then, when a primitive event arrives, these constraints are used for matching. If an acceptable state without an outward transition is eventually reached, then a successful match is obtained, and a composite event is successfully detected.”).	
As per Claim 5 and 14, Cheng et al. teaches wherein the subscriber is configured to take the first action in accordance with detecting a first set of events occurring during a first time interval (section D Pg 355-356 “E-C-A mode: only when a service object receives a trigger event E and condition C is true does it execute a certain action A and migrate to the next state. … An ECA rule primarily invokes a service or generates an event notification to coordinate these two types of services. All events have classes and attributes, and a rule trigger may be either a primitive event or a composite event composed of various event constructors.”).

As per Claim 10, Cheng et al. teaches wherein the subscription rules define the manner in which the event data is to be streamed over the one or more channels, such that amount of event data forwarded to a subscriber is limited to a first set of event data from among the event data collected from the event-producing system (“The matching rules described by the event processing language are used to detect complex events of interest, such as an alarm event, and the Pub/Sub module is used to send that event to the service system engine.” right column on Pg 358).

As per Claim 12, Cheng et al. teaches wherein a subscriber is configured to take a first action based on at least first event data indicating occurrence of a first event, in response to delivery of first event data, from among a plurality of event data published over a first channel, to the subscriber (“The Pub/Sub module acts as a broker between the situational event’s publisher and the relevant subscribers in the system” on Pg 352; “to determine which specific group of events is a better match to the event profile’s definition, for event instance selection…when there are multiple matching event instances, only the first occurring event instance is chosen.” On Page 354; left column on Pg 357: “selecting matching event instance” and detect “situational event” corresponds to “first action”). wherein the first event is associated with one or more event attributes that, when detected by the subscriber, causes the subscriber to invoke a process for analyzing the event data collected during a first time interval with a higher level of detail or at a higher level of accuracy (section C Pg 354-355 “The primary design principle of automaton-based detection is to construct corresponding automata for each composite event profile and to obtain the corresponding state set and transition set, the corresponding input event domain for each state, and the corresponding event domain for each transition; then, when a primitive event arrives, these constraints are used for matching. If an acceptable state without an outward transition is eventually reached, then a successful match is obtained, and a composite event is successfully detected. …rule-based automata can be used to identify a specific situation,”; “reasonable detection of complex pattern obtained by comparing these multiple sensor events” right column on Pg 351).

As per Claim 16, Cheng et al. teaches a computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations (Fig. 1) comprising: 
collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system (left column on Pg 352 “The situational event processing module receives and processes the original sensor-monitored data stream,” “Sensors and other electronic devices used for underground environmental monitoring should have the capacity for rapid and flexible deployment.” on Pg 351; left column on Pg 352 “The situational event processing module receives and processes the original sensor-monitored data stream,”); and 
streaming categorized event data over a plurality of channels to a plurality of subscribers, by way of a publish/subscription mechanism (“The situational event processing module...publishes events that match the rule with a predefined subject to the Publish/Subscribe (Pub/Sub) module.” Left column on Pg 352), such that selected event data from among the plurality of event data is forwarded to a first set of subscribers from among the plurality of subscribers over the plurality of channels (“Publish/Subscribe module” on Pg 352; “The situational event processing module… executes querying and filtering in accordance with a user-defined query rule;” left column on Pg 352“A publisher or subscriber connects to an event broker in the unified message space and publishes or subscribes to an event of interest via this broker …Likewise, when a broker receives a published event from a client, it forwards the event, via the message distribution network, to brokers that match the subscription. Then, these brokers deliver the event to interested subscribers.” right column on Pg 357).
As per Claim 17, Cheng et al. teaches wherein in response to delivery of the selected event data to the first set of subscribers (“The Pub/Sub module acts as a broker between the situational event’s publisher and the relevant subscribers in the system” on Pg 352; “to determine which specific group of events is a better match to the event profile’s definition, for event instance selection…when there are multiple matching event instances, only the first occurring event instance is chosen.” On Page 354; left column on Pg 357), at least the first set of subscribers is configured to detect one or more triggering events from the selected event data forwarded to the first set of subscribers and to invoke a process to perform a first set of actions based on the one or more triggering events  (section C Pg 354-355 “The primary design principle of automaton-based detection is to construct corresponding automata for each composite event profile and to obtain the corresponding state set and transition set, the corresponding input event domain for each state, and the corresponding event domain for each transition; then, when a primitive event arrives, these constraints are used for matching. If an acceptable state without an outward transition is eventually reached, then a successful match is obtained, and a composite event is successfully detected. …rule-based automata can be used to identify a specific situation,”; “reasonable detection of complex pattern obtained by comparing these multiple sensor events” right column on Pg 351), wherein the first set of actions comprises at least one of: 
generating a sensory notification based on analysis of event data associated with the one or more triggering events (“safety alarms depend on reasonable detection of complex pattern obtained by comparing these multiple sensor events; unusual or less obvious correlations and sensor data should be enriched by the addition of related information from each event to more clearly illustrate how the many simultaneous events are related. In particular, when a safety alarm trigger condition is satisfied by the corresponding
complex situation pattern, a higher-level disposal process event should be created, and a human or automated process should be invoked when the trigger condition is achieved. Therefore, it is necessary to detect complex incident pattern and coordinate services to form a corresponding disposal process to improve underground coal mine safety.” right column on Pg 351); or 
performing a detailed analysis of event data associated with the one or more triggering events that is more resource-intensive or more comprehensive than an analysis performed on the event data prior to detecting the one or more triggering events.
As per Claim 18, Cheng et al. teaches wherein the event data is clustered into one or more groups, according to one or more event attributes (left column on Pg 352 “The situational event processing module … builds a model for each event,”, right column “Event and Situation Model”, “a situational event is created from basic events or other complex events via calculation or combination. An operator or event relation pattern that is used to define an event relation profile may apply to a single event or multiple events.” on Pg 353; left column on Pg 357).

As per Claim 19, Cheng et al. teaches wherein the event data is selectively transmittable to one or more subscribers, by way of the one or more subscribers subscribing to one or more channels associated with the one or more groups (“Publish/Subscribe module” on Pg 352, left column on Pg 357, “The situational event processing module… executes querying and filtering in accordance with a user-defined query rule;” left column on Pg 352“A publisher or subscriber connects to an event broker in the unified message space and publishes or subscribes to an event of interest via this broker …Likewise, when a broker receives a published event from a client, it forwards the event, via the message distribution network, to brokers that match the subscription. Then, these brokers deliver the event to interested subscribers.” right column on Pg 357).

As per Claim 20, Cheng et al. teaches wherein at least a first subscriber is configured to take a first action based on at least the first event data indicating occurrence of a first event, in response to delivery of first event data from among a plurality of event data published over a first channel to the at least a first subscriber (“The Pub/Sub module acts as a broker between the situational event’s publisher and the relevant subscribers in the system” on Pg 352; “to determine which specific group of events is a better match to the event profile’s definition, for event instance selection…when there are multiple matching event instances, only the first occurring event instance is chosen.” On Page 354; left column on Pg 357: “selecting matching event instance” and detect “situational event” corresponds to “first action”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 6-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (“Situation-Aware IoT Service Coordination Using the Event-Driven SOA Paradigm”) as applied to claim 1-5, 10-14 and 16-20 above, and further in view of Gomes et al. (“A Middleware with Comprehensive Quality of Context Support for the Internet of Things Applications”).
As per Claim 6 and 15, Cheng et al. fails to teach explicitly wherein the first action comprises invoking a first application for in-depth analysis of collected event data over a second time interval. 
Gomes et al. teaches wherein the first action comprises invoking a first application for in-depth analysis of collected event data over a second time interval (“Recognition and activity intensity measurement systems are intended to infer human movement patterns (e.g., walking, running, sitting, standing) and calculate the intensity with which the activity is being performed by the patient. The inference can be made from data supplied by sensors of different types (e.g., heart rate and accelerometer). The hit rate of inference mechanisms used by the system varies according to several factors, including the accuracy of the sensors and the adopted activity classification technique. By detecting the activity that the patient is performing and the corresponding body stress level, the system can detect situations where the activity performed favors or harms the patient health.”, “
    PNG
    media_image1.png
    276
    825
    media_image1.png
    Greyscale
” on Pg 11-12).
Cheng et al. and Gomes et al. are analogous art because they are both related to an event triggered data system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Gomes et al. into Cheng et al.’s invention to provide more comprehensive and complete system (Gomes et al.: Pg 40) that performs better detection and responding to different situations (Gomes et al.: Pg 12). In particular, 
As per Claim 7, Cheng et al. fails to teach explicitly wherein the first application generates results simulating events associated with selected elements of the event-producing system.
Gomes et al. teaches wherein the first application generates results simulating events associated with selected elements of the event-producing system (“
    PNG
    media_image1.png
    276
    825
    media_image1.png
    Greyscale
” on Pg 12).

As per Claim 8, Cheng et al. fails to teach explicitly where in the generated results provide information about at least one critical threshold associated with at least one element of the event-producing system.
Gomes et al. teaches where in the generated results provide information about at least one critical threshold associated with at least one element of the event-producing system (“The system can, for example, issue a warning to a patient with a chronic cardiovascular disease (or to his/her physician) that is running if the intensity level of his/her activity is above the prescribed one.” On Pg12).

As per Claim 9, Cheng et al. fails to teach explicitly wherein the generated results provide information about status of one or more elements of the event-producing system during a time interval in which a predetermined set of events associated with the collected event data occurred.
Gomes et al. teaches wherein the generated results provide information about status of one or more elements of the event-producing system during a time interval in which a predetermined set of events associated with the collected event data occurred
 (
    PNG
    media_image2.png
    281
    834
    media_image2.png
    Greyscale
on Pg 12).
Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kotinas et al. (US 20180255084 A1) discloses system for collecting event data produced by one or more event monitors in operational relationship with one or more elements of an event-producing system, clustering the event data into one or more groups, implementing a publication mechanism to classify the clustered event data into the one or more channels, associating the event data with a timeline such that the event data classified for transmission over the one or more channels is manageable according to selected time intervals, and generating a notification.
Lawson et al. (US 20110320550 A1) discloses system for collecting a plurality of event data generated by a plurality of sensors coupled to a plurality of elements in an event-producing system and streaming categorized event data over a plurality of channels to a plurality of subscribers, by way of a publish/subscription mechanism.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146